Citation Nr: 0806452	
Decision Date: 02/26/08    Archive Date: 03/03/08

DOCKET NO.  07-15 454	)	DATE
	)
	)


THE ISSUE

Whether a February 2007 decision by the Board of Veterans' 
Appeals which denied entitlement to service connection for a 
cervical spine disability should be revised or reversed due 
to clear and unmistakable error (CUE).


REPRESENTATION

Moving party represented by:  The American Legion


ATTORNEY FOR THE BOARD

C. Chaplin, Counsel




INTRODUCTION

The veteran served on active duty from September 1966 to 
August 1969. 

This matter is before the Board of Veterans' Appeals (Board) 
as an original action on the motion of the veteran, alleging 
CUE in a Board decision dated February 27, 2007.

FINDINGS OF FACT

1.  A February 2007 decision of the Board denied service 
connection for a cervical spine disability.

2.  The veteran's allegation of CUE is that he was never 
afforded a personal video conference hearing before a member 
of the Board as he had requested.  

3.  In August 2005 the veteran presented testimony at a 
personal hearing at a regional office before the member of 
the Board who signed the February 2007 decision.  


CONCLUSION OF LAW

The February 27, 2007 Board decision which denied entitlement 
to service connection for a cervical spine disability did not 
involve clear and unmistakable error and revision or reversal 
of that decision is not warranted.  38 U.S.C.A. § 7111 (West 
2002); 38 C.F.R. §§ 20.1400-20.1411 (2007).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duty to notify and to assist

The issue of whether a valid claim of CUE has been raised 
and, if so, whether CUE is established, is legal in nature, 
and its outcome is determined by the interpretation and 
application of the law and regulations rather than by 
consideration of conflicting or disputed evidence.

The United States Court of Appeals for Veterans Claims 
(Court) has held that the statutes and regulations generally 
setting forth VA's duties to assist and notify a claimant do 
not affect matters on appeal when the question is limited to 
statutory interpretation.  Dela Cruz v. Principi, 15 Vet. 
App. 143 (2001).

Furthermore, an allegation of CUE is fundamentally different 
from other VA adjudicative determinations since it is not by 
itself a claim for benefits but rather a collateral attack 
against a prior final decision.  Livesay v. Principi, 15 Vet. 
App. 165 (2001).  Thus, an individual seeking a revision of a 
final decision based upon CUE pursuant to 38 C.F.R. § 
3.105(a) is not a claimant, as defined by 38 U.S.C. § 5100.  
Consequently, the statutes and regulations generally setting 
forth VA's duties to assist and notify a claimant are not 
applicable in the present case.

CUE

Motions for review of prior Board decisions on the grounds of 
CUE are adjudicated pursuant to the Board's Rules of Practice 
at 38 C.F.R. §§ 20.1400-1411.  The Board has original 
jurisdiction to determine whether CUE exists in a prior final 
Board decision.

The regulations define what constitutes CUE and what does 
not, and provides as follows:

(a) General.  Clear and unmistakable 
error is a very specific and rare kind of 
error.  It is the kind of error, of fact 
or of law, that when called to the 
attention of later reviewers compels the 
conclusion, to which reasonable minds 
could not differ, that the result would 
have been manifestly different but for 
the error.  Generally, either the correct 
facts, as they were known at the time, 
were not before the Board, or the 
statutory and regulatory provisions 
extant at the time were incorrectly 
applied.

(b)  Record to be reviewed.  (1) General.  
Review for clear and unmistakable error 
in a prior Board decision must be based 
on the record and the law that existed 
when that decision was made.  (2) Special 
rule for Board decisions issued on or 
after July 21, 1992.  For a Board 
decision issued on or after July 21, 
1992, the record that existed when that 
decision was made includes relevant 
documents possessed by VA not later than 
90 days before such record was 
transferred to the Board for review in 
reaching that decision, provided that the 
documents could reasonably be expected to 
be part of the record.

(c)  Errors that constitute clear and 
unmistakable error.  To warrant revision 
of a Board decision on the grounds of 
clear and unmistakable error, there must 
have been an error in the Board's 
adjudication of the appeal which, had it 
not been made, would have manifestly 
changed the outcome when it was made.  If 
it is not absolutely clear that a 
different result would have ensued, the 
error complained of cannot be clear and 
unmistakable.

(d) Examples of situations that are not 
clear and unmistakable error.  (1) 
Changed diagnosis.  A new medical 
diagnosis that "corrects" an earlier 
diagnosis considered in a Board decision.  
(2) Duty to assist.  The Secretary's 
failure to fulfill the duty to assist.  
(3) Evaluation of evidence.  A 
disagreement as to how the facts were 
weighed or evaluated.

(e) Change in interpretation.  Clear and 
unmistakable evidence does not include 
the otherwise correct application of a 
statute or regulations where, subsequent 
to the Board decision challenged, there 
has been a change in the interpretation 
of the statute or regulation.

38 C.F.R. § 20.1403 (2007)

A motion alleging CUE in a prior Board decision must set 
forth clearly and specifically the alleged CUE, or errors, of 
fact or law in the Board decision, the legal or factual basis 
for such allegations, and why the result would have been 
manifestly different but for the alleged error.  Nonspecific 
allegations of failure to follow regulations or failure to 
give due process, or any other general, nonspecific 
allegations of error, are insufficient to satisfy the 
requirement of the previous sentence.  Motions that fail to 
comply with the requirements shall be dismissed without 
prejudice to refiling under this subpart.  38 C.F.R. § 
20.1404(b) (2007).

The Board's Rules of Practice further provide that no new 
evidence will be considered in connection with the 
disposition of the motion.  Material included in the record 
on the basis of § 20.1403(b)(2) is not considered new 
evidence.  38 C.F.R. § 20.1405(b) (2007).

The veteran contends that he had requested a personal video 
conference hearing in February 2005 which has not been held 
and that the failure to provide that hearing constitutes CUE.  

In October 2004 the veteran requested a BVA hearing in 
Nashville.  By letter dated February 23, 2005, the RO 
acknowledged the veteran's request for a personal hearing 
before a traveling section of the Board of Veterans' Appeals 
(BVA Travel Board).  The RO could not provide the veteran 
with a specific estimate of time when a hearing would be 
available and offered, as an alternative to appearing before 
a BVA Travel Board, for him to consider requesting a video 
conference hearing.  

The veteran replied in March 2005 that instead of a hearing 
before a member of the traveling section of the Board, he 
requested a video conference hearing between the RO and the 
Board in Washington, D. C.

By letter dated July 5, 2005, the RO notified the veteran 
that the BVA Travel Board hearing in connection with his 
appeal was scheduled on August 22, 2005, at the RO and the 
time was noted.  A letter dated August 5, 2005 reminded the 
veteran of his hearing scheduled on August 22, 2005, before a 
member of the Board at the Nashville RO.  

According to the transcript of the hearing which is contained 
in the claims file, the veteran, his spouse and his 
representative were present at the hearing on August 22, 
2005, at the Nashville RO held before a member of the Board.  
The veteran and his spouse presented testimony at that time.  

Reference to the veteran having been afforded a personal 
hearing was made in a January 2006 remand and in the February 
27, 2007, decision, both signed by the Board member who 
presided at the August 2005 hearing.  38 C.F.R. § 20.707 
(2007).

The veteran has specifically alleged that due process has not 
been afforded as he did not have a video conference hearing 
as he had requested.  The regulations provide that the 
veteran has a right to a hearing.  38 C.F.R. § 3.700 (2007).  
An electronic hearing, if held, would be considered instead 
of a hearing held by personally appearing before a member of 
the Board and considered the equivalent of such hearing.  
38 C.F.R. § 3.700(e).  Although the veteran has not been 
afforded a video conference hearing before a member of the 
Board, the veteran was afforded a hearing before a member of 
the Board.  One is the equivalent of the other, and his 
participation in the August 2005 Travel Board hearing 
demonstrates acceptance of having an in-person hearing.  He 
presented testimony at a personal hearing at the RO before a 
member of the Board and his testimony was considered by the 
Board member in the decision issued in February 2007.  Thus, 
his allegation does not rise to the level of CUE because the 
veteran had a hearing as provided for by the regulations.  
Therefore, the Board finds that the veteran's alleged error 
was not a clear and unmistakable error.

Accordingly, for the reasons and bases expressed above, the 
Board finds that the February 27, 2007 decision did not 
contain CUE.  The motion is accordingly denied.


ORDER

The motion for revision or reversal of the February 27, 2007 
Board decision on the grounds of clear and unmistakable error 
is denied.



                       
____________________________________________
HARVEY P. ROBERTS
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs



